 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 MICHAEL RENO and ERIC KIEFABER,                          Case No.: 2:18-cv-00840-APG-NJK

 4          Plaintiffs,                                    ORDER DENYING PLAINTIFFS’
                                                             COUNTER-MOTION FOR
 5 v.                                                         CONDITIONAL LEAVE

 6 WESTERN CAB COMPANY, HELEN                                           [ECF No. 20]
   TOBMAN MARTIN, MARILYN TOBMAN
 7 MORAN, JANIE TOBMAN MOORE,
   MARTHA SARVER, and JASON AWAD,
 8
       Defendants.
 9

10         The plaintiffs have filed a “counter-motion” for “conditional leave” to more fully address

11 questions surrounding arbitration agreements that may be relevant to this case. ECF No. 20 at

12 12-14. Because of my decisions on the defendants’ motions to dismiss and the plaintiffs’ motion

13 for confirmation of supplemental jurisdiction (ECF No. 67), the plaintiffs’ counter-motion is

14 moot. To the extent that the arbitration agreements may influence future decisions in this case,

15 the parties may raise those issues at the appropriate time. But this is not that time.

16         IT IS THEREFORE ORDERED that plaintiffs Michael Reno and Eric Kiefaber’s

17 counter-motion for conditional leave (ECF No. 20) is DENIED without prejudice as moot.

18         DATED this 15th day of January, 2019.

19

20
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
21

22

23
